Citation Nr: 9928305	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-08 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral ear 
condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO) which, in pertinent part, denied service 
connection for bilateral hearing loss, tinnitus and a 
bilateral ear condition.

In December 1997, the Board remanded this case to the RO in 
order to schedule the veteran for a hearing before a Member 
of the Board at the local VARO.  He presented testimony at 
such a hearing before the undersigned in May 1999.  The Board 
now reviews the veteran's claims, for the first time, on a de 
novo basis.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the record reveals that the veteran has variously 
described his claimed bilateral hearing loss disorder as 
hearing loss and tinnitus.  Therefore, his claim of 
entitlement to service connection for a bilateral ear 
condition would appear to be encompassed in his separately 
developed claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Nonetheless, the Board 
observes that during the course of his May 1999 hearing, the 
veteran contended that his claimed bilateral ear disorder 
also requires regular irrigation for the removal of wax.  

In this regard, it is noted that the veteran has stated that 
he has been treated on occasion for irrigation of his ears 
and prescribed ear drops at the VA clinic in Mountain Home, 
Arkansas and at the VA mobile clinic out of Poplar Bluff, 
Missouri.  To date, these treatment records have not been 
associated with the claims folder.  VA has a duty to obtain 
all pertinent medical records which have been called to its 
attention by the veteran and by the evidence of record.  
Culver v. Derwinski, 3 Vet. App. 292 (1992).  The Board finds 
that these medical records should be obtained and associated 
with the record prior to appellate consideration.

In conjunction with his claims for service connection, the 
veteran was afforded VA audiological and otolaryngological 
examinations in September and October 1995.  The 
otolaryngological examination report reflects a diagnosis of 
tinnitus secondary to sensorineural hearing loss secondary to 
noise exposure.  Nonetheless, the examiner noted that in view 
of the unilateral nature of the veteran's tinnitus, he would 
recommend an auditory brain (evoked) response (ABR) test to 
rule out retrocochlear lesion.  Yet, there is no indication 
in the record that such ABR testing was ever conducted.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that it is incumbent 
upon VA to obtain specialist reports that VA examining 
physicians have recommended before making a final 
determination in a case.  See Hyder at 224-25.  In view of 
the foregoing, the Board finds that additional VA examination 
with appropriate ABR testing is absolutely necessary.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including records developed 
at the VA clinic in Mountain Home, 
Arkansas and at the VA mobile clinic out 
of Poplar Bluff, Missouri should then be 
requested.  All records obtained should 
be added to the claims folder.

2.  The RO should then schedule the 
veteran for otolaryngological examination 
by an appropriate VA specialist.  All 
indicated tests, including appropriate 
audiological and ABR testing, should be 
conducted.  The specialist is requested 
to review all the records on file, 
particularly the service medical records 
and post-service treatment records, and 
render an opinion, to the extent 
medically ascertainable, as to whether or 
not the veteran currently manifests a 
chronic disability of the ears, other 
than bilateral hearing loss and tinnitus.  
If so, then the specialist must determine 
whether this 'additional' disability can 
be clearly dissociated from the veteran's 
period of active duty service.  In the 
event that this disability is deemed to 
be not of service inception, the 
specialist should also comment as to 
whether or not it can clearly be 
dissociated from the onset of the 
veteran's bilateral hearing loss and 
tinnitus (which the October 1995 VA 
examiner previously related to noise 
exposure in service).  For this reason, a 
copy of this remand and the veteran's 
claims folder should be made available to 
and independently reviewed by the 
examiner prior to examination of the 
veteran.  A complete rationale for any 
opinions expressed should be provided.  
The examination report should then be 
associated with the veteran's claims 
folder.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must re-adjudicate the 
veteran's claims, with special attention 
being made to the additional evidence 
obtained or submitted.  If any of these 
determinations remain unfavorable to the 
veteran in any way, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran should be afforded the 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.  

The veteran is free to submit additional evidence and 
argument while this case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


